Name:

HOMELAND SECURITY INVESTIGATIONS

SEARCH WARRANT INVENTORY

Awoenson Gaeces - Loecze

Address: “{3aA\ D.-NawwGeo Roan #1225

Date: OHS 2S 2O\9_ Inventory Officer: \weum

Case Number: — | ViB SRAGL VSO \

 

 

 

 

 

 

 

Quantity Description of Items Room Number | Discovering
Officer

Wa (SS exe, ID Siver Scvoss| Heem
JEA Permasest Rexrsest Cyan \ |

s ca Geei ne Secueizea, CACDS ay )
(ea Wickes wie Des Farrow Avpensont Com races Lo PEZI WN) Bepecen| W),aRenw
\enq PUITE LPHOWS MAEOSSLL|A ‘E2534 0 &Y3 2467 NS Bepmoam| WAeeen
LE& Ros (Pent moe Mrs@Q2.yA 542450943394 let + Ww Bepreon | ,Oateers

 

 

 

ToP 3 Live ITEMS AE FhoM Scion SW

 

Bottom 2% LINE {TEMS ARE RESULT OF ConSEWSYVAL

 

ScAgch of APAATMENT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page of

Pages
 
